           Case: 4:21-cv-00052-JMV Doc #: 19 Filed: 09/01/21 1 of 1 PageID #: 565




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


GWINIFER BRONSON,                                       §                       PLAINTIFF
                                                        §
v.                                                      § Civil Action No.: 4:21-cv-0052-JMV
                                                        §
KILOLO KIJAKAZI1,                                       §
Commissioner of Social Security,                        §                      DEFENDANT


                                                   ORDER

        Before the Court is Defendant’s Unopposed Motion to Remand. In support of the

motion, Defendant states the final administrative decision did not properly determine that

Plaintiff could perform work at step five of sequential evaluation process and that, in light of this

error, the Commissioner has concluded that remand should be obtained in order to consider the

record evidence. For good cause shown, the Court is of the opinion that said motion should be

granted.

        It is, therefore, ORDERED that this cause be REMANDED to the Commissioner of

Social Security pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C.

§ 405(g).


        SIGNED this 1st day of September, 2021.



                                                    /s/ Jane M. Virden
                                                    UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. The Clerk is directed to
amend the record to reflect the substitution of the Acting Commissioner in the place of Andrew Saul.
